Exhibit 10.1

 



AMENDED AND RESTATED EMPLOYMENT AGREEMENT

 

THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT ("Agreement") is by and between
Patriot Scientific Corporation, a Delaware corporation ("Employer" or the
"Company") and Clifford Flowers ("Executive").

 

WHEREAS, Executive is currently employed pursuant to an Employment Agreement
dated September 17, 2007 (“Prior Agreement”).

 

WHEREAS, the Employer and Executive wish to enter into this Agreement to replace
the Prior Agreement in its entirety and to continue Executive’s employment with
Employer pursuant to the terms and conditions set forth herein.

 

In consideration of the promises and mutual covenants contained herein, and for
other good and valuable consideration, receipt of which is hereby acknowledged,
the parties hereto do hereby agree as follows:

 

1.        Employment. Upon the terms and conditions hereinafter set forth,
Employer hereby employs Executive to serve as the Chief Financial Officer of the
Company ("CFO"), and Executive hereby accepts such employment under the terms
and conditions set forth herein. In addition, Executive shall serve as the
Interim Chief Executive Officer of the Company until a new Chief Executive
Officer is appointed by the Board of Directors of the Company.

 

2.        Effective Date. The effective date of the Agreement shall be December
1, 2016 (the "Effective Date"). The employment relationship pursuant to this
Agreement shall be for an initial one year period commencing on the Effective
Date set forth above ("Initial Term"), unless sooner terminated in accordance
with paragraph 7, below. On completion of the Initial Term, and if not
terminated pursuant to paragraph 7, this Agreement will extend for additional
one year terms ("Renewal Terms") and will be terminable by either party, with or
without cause as set forth in paragraphs 4 and 7 of this Agreement. The Initial
Term and each Renewal Term shall be referred to herein as the “Term.”

 

3.        Duties. Executive shall perform such duties as are customarily
performed by a Chief Financial Officer, and such other duties and
responsibilities that may be assigned to him by the Chief Executive Officer
("CEO") and/or the Board of Directors, including, without limitation any duties
assigned to him by the Board of Directors for the time period during which
Executive serves as the Interim Chief Executive Officer of the Company. Without
limiting the foregoing, Executive shall manage the Company's budget, business
development, financial affairs, and perform such other duties and
responsibilities commensurate with the duties, authorities, and responsibilities
of similar persons in similar sized companies.

 

Executive shall report to the President/CEO and Audit Committee and have such
authority as is delegated by the President/CEO and Audit Committee; provided,
that, for the time period during which Executive serves as Interim Chief
Executive Officer, he shall report directly to the Board of Directors of the
Company. Executive shall be governed by the policies and practices established
by the Company. Employer requires that: (a) Executive will devote his utmost
knowledge and best skill to the performance of his duties; (b) Executive shall
devote his full business time (not less than 40 hours per week) to the rendition
of such services, subject to absences for customary vacations and for temporary
illness; and (c) Executive will not engage in any other gainful occupation which
requires his personal attention and/or creates a conflict of interest with his
job responsibilities under this Agreement without the prior written consent of
the Board of Directors of the Company, with the exception that Executive may
personally trade in stock, bonds, securities, commodities or real estate
investments for his own benefit to the extent permitted by the provisions herein
and applicable law.

 

 

 

 



 1 

 

 

Executive's job performance will be reviewed annually. Executive acknowledges
and understands that performance reviews do not necessitate or correlate with
salary increases and that a favorable performance review neither guarantees
continued employment nor increased compensation.

 

4.        At-Will Employment. Executive and Employer agree that Executive's
employment may be terminated by Executive or by Employer, with or without cause
any time prior to the expiration of the Initial Term and/or the Renewal Term in
accordance with paragraph 7 of this Agreement. Executive and Employer expressly
agree that this provision is intended by Executive and Employer to be the
complete and final expression of their understanding regarding the terms and
conditions under which Executive's employment may be terminated. Executive and
Employer further understand and agree that no representation contrary to this
provision is valid, and that this provision may not be augmented, contradicted
or modified in any way, except in writing signed by Executive, a representative
of the Board of Directors, and the President/CEO (if such change is adopted
during the period in which Executive is serving solely as Chief Financial
Officer).

 

5.       Compensation.

 

5.1        Base Salary. Executive shall be paid an annual base salary of
$327,750, payable according to Employer's payroll schedule and subject to
applicable state and federal withholdings and other payroll deductions.

 

5.2        Bonus. Executive will be eligible to participate in any bonus program
as set forth by the Compensation Committee of the Board of Directors. Pursuant
to such program, Executive shall be eligible to receive an annual cash bonus
based on performance objectives established by the Compensation Committee with a
maximum annual cash bonus not to exceed fifty percent (50%) of his then in
effect base salary The actual amount of the annual bonus paid to Executive, if
any, will be determined by the Compensation Committee in its sole discretion.
Any annual bonus earned pursuant to this paragraph 5.2 shall be paid to
Executive in a single lump sum cash payment by March 15 following the year in
which the bonus was earned.

 

5.3        Stock Options. Executive will be eligible to receive grants of stock
options and other forms of equity compensation awards. Such awards, if any, will
be made in the sole discretion of the Compensation Committee of the Board of
Directors and will be subject to all the terms and conditions specified by the
Compensation Committee, the then applicable Company stock plan document, the
award agreement that Executive must execute to receive an award, and the
Company’s insider trading policy.

 

6.       Fringe Benefits.

 

6.1        Benefits. Executive shall, in accordance with Company policy and the
terms of the applicable plan documents, be eligible to participate in benefits
under any Company benefit plan or arrangement which may be in effect from time
to time and made available to its management employees.

 

6.2        Vacation. Executive shall earn and accrue vacation days at the rate
of twenty (20) days per year. Unused vacation shall carry over to the next year,
but Executive shall cease accruing further vacation at any time Executive has
accrued thirty (30) vacation days, and shall not accrue further vacation days
until Executive has used some or all of the accrued vacation days. Unused
vacation days which are not in excess of thirty (30) vacation days shall be paid
in a cash lump sum payment promptly after Executive's termination of employment.

 

 

 

 

 



 2 

 

 

6.3        Expenses. Employer shall reimburse Executive on a monthly basis for
receipts Executive submits for all reasonable and necessary travel and other
business expenses incurred by Executive in the performance of Executive's duties
hereunder, consistent with Employer's normal expense reimbursement policy. Such
expenses shall include professional society membership dues. Additionally,
Employer will reimburse Executive up to a maximum of One Thousand Five Hundred
Dollars ($1,500) per year for successful completion (with a passing grade) of
job-related continuing education courses. The reimbursement of expenses pursuant
to this Agreement will be subject to the following conditions: (a) the expenses
eligible for reimbursement or in-kind benefits in one taxable year will not
affect the expenses eligible for reimbursement or in-kind benefits in any other
taxable year; (b) the reimbursement of eligible expenses or in-kind benefits
will be made promptly, subject to the Company’s applicable policies, but in no
event later than the end of the year after the year in which such expense was
incurred; and (c) the right to reimbursement or in-kind benefits will not be
subject to liquidation or exchange for another benefit.

 

7.        Termination.

 

7.1        Termination With Cause. If Executive (a) breaches in any material
respect or fails to fulfill any fiduciary duty owed to Employer; (b) breaches in
any material respect this Agreement or any other confidentiality or
non-solicitation, non-competition agreement between Employer and Executive; (c)
pleads guilty to or is convicted of a felony, a crime of moral turpitude or any
other crime; (d) is found to have engaged in any reckless, fraudulent, dishonest
or grossly negligent misconduct, or act of moral turpitude; (e) fails to
satisfactorily perform his duties to the Company or comply with Company policies
and rules (excluding those policies set forth in paragraph 7.l(f) for which no
opportunity to cure is required), provided that Executive fails to cure any such
failure within thirty (30) days after written notice from Employer of such
failure, provided further, however, that such right to cure shall not apply to
any repetition of the same failure previously cured hereunder; or (f) violates
any material rule, regulation or policy of the Company relating to harassment,
discrimination, retaliation, violence, theft/embezzlement, business ethics, and
drug and alcohol use, that may be established and made known to Employer's
employees from time to time, including without limitation, the Company Employee
Handbook, a copy of which has been provided to Executive, Employer may terminate
immediately his employment and Executive shall have no right to receive any
compensation or benefit hereunder after such termination other than base salary
and vacation earned or accrued but unpaid as of the date of termination,
calculated in accordance with paragraph 6.2 (collectively the “Accrued
Obligations”). Executive shall not be entitled to any annual bonus, or proration
thereof, if terminated under this paragraph.

 

7.2        Termination Without Cause. If the Company terminates Executive's
employment without Cause, he shall be entitled to receive the Accrued
Obligations. In addition, Executive shall be entitled to receive severance equal
to 1.25 times his base salary then in effect (the “Severance”), payable in
accordance with the Company’s payroll schedule, subject to applicable state and
federal tax withholding and other payroll deductions, with the first such
payment made no later than sixty (60) days following Executive’s termination of
employment without Cause, provided that Executive must sign (and not revoke) the
general release described below to receive the Severance. In order to be
entitled to the Severance reflected herein, Executive must sign a general
release of all claims known and unknown, against Employer, its officers and
directors, agents and employees and any related entities or persons. Although a
copy of the Company's current standard general release shall be available for
Executive's review upon his request, Executive acknowledges that such release is
subject to change at the Company's discretion. Nothing herein will be construed
to limit or modify the duty of Executive to mitigate Executive's damages in the
event Employer terminates Executive's employment without Cause. Such release
shall be provided to Executive within five (5) business days following his
termination of employment and must become effective no later than sixty (60)
days following Executive’s termination of employment. To the extent permitted by
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”), the
Company, in its sole discretion, may pay any amounts owed pursuant to this
paragraph 7.2 in a single lump sum cash payment instead of the installments
described above, with such payment made no later than sixty (60) days following
Executive’s termination without Cause. If the Company concludes, in its sole
discretion, that the Severance is subject to Section 409A of the Code, and if
the consideration period in the release, plus the revocation period described in
the release spans two (2) calendar years, the Severance payments shall not begin
until the second calendar year. Executive shall not be entitled to any annual
bonus, or proration thereof, if terminated under this paragraph.

 

 

 

 



 3 

 

 

7.3        Termination Upon Death or Disability. Executive's employment shall
terminate upon his death or disability ("disability" being defined as any mental
or physical condition which, in the reasonable opinion of a mutually agreed upon
licensed physician and/or psychiatrist (as the case may be), renders Executive
unable or incompetent to carry out Executive's duties under this Agreement, with
or without reasonable accommodation, for a period of at least three months). In
the event of a termination of Executive's employment for death or disability,
Executive shall have no right to receive any further compensation or benefit
hereunder after such termination but shall be entitled to receive the Accrued
Obligations. Executive shall not be entitled to any annual bonus, or proration
thereof, if terminated under this paragraph.

 

7.4        Change of Control. In the event of any merger, reverse merger,
acquisition or consolidation of the Company where the Company is not the
surviving or resulting corporation, or upon transfer of all or substantially all
of the assets of the Company, and Executive is not retained by the surviving or
resulting corporation in a substantially similar position ("Change of Control"),
he shall be entitled to receive the Accrued Obligations and Executive’s unvested
and outstanding stock options shall fully vest and become exercisable such that
Executive can participate in the Change of Control transaction. In addition, if
Executive is terminated without Cause or resigns his employment for Good Reason
(as defined below) during the twenty-four (24) month period following such
Change of Control, Executive shall be paid a lump sum cash payment equal to 1.25
times his highest base salary during the preceding twenty-four (24) month
period, subject to applicable state and federal tax withholding and other
payroll deductions, payable no later than sixty (60) days following Executive’s
termination of employment, provided that Executive must sign (and not revoke)
the general release described above to receive the payment described in this
paragraph. Executive shall not be entitled to any annual bonus, or proration
thereof, if terminated under this paragraph.

 

7.5        Resignation For Good Reason. In the event Executive resigns his
employment for "Good Reason" as defined below, he shall be entitled to receive
the Accrued Obligations. In addition, Executive will be entitled to receive
Severance in accordance with the terms set forth in paragraph 7.2 above,
provided that Executive must sign (and not revoke) the general release described
above. Executive shall not be entitled to any annual bonus, or proration
thereof, if terminated under this paragraph. For sake of clarity, in the event
Executive resigns his employment without Good Reason, Executive will be entitled
to the Accrued Obligations but will not be entitled to receive the Severance
described in paragraph 7.2 above. Executive will be deemed to have resigned with
"Good Reason" upon the occurrence of any of the following events without
Executive's consent: (a) a material reduction in Executive's duties, authority,
or responsibilities relative to the duties, authority, or responsibilities in
effect immediately prior to such reduction; (b) the relocation of Executive's
principal place of business to a point more than sixty (60) miles from Carlsbad,
California; or (c) a material reduction by the Company of Executive's base
salary as initially set forth herein or as the same may be increased from time
to time. Provided however that, such termination by Executive shall only be
deemed for Good Reason pursuant to the foregoing definition if: (i) Executive
gives the Company written notice of the intent to terminate for Good Reason
within thirty (30) days following the first occurrence of the condition(s) that
Executive believes constitutes Good Reason, which notice shall describe such
condition(s); (ii) the Company fails to remedy such condition(s) within thirty
(30) days following receipt of the written notice (the "Cure Period"); and (iii)
Executive terminates his employment within thirty (30) days following the end of
the Cure Period.

 

 

 

 

 



 4 

 

 

7.6        Removal as Interim Chief Executive Officer. Notwithstanding any other
provision of this Agreement to the contrary and for the avoidance of doubt,
Executive acknowledges and agrees that the removal of the title of Interim Chief
Executive Officer, along with the corresponding reduction of duties, shall not
be considered a termination without “Cause” pursuant to paragraph 7.2, nor an
event giving rise to “Good Reason” pursuant to paragraph 7.5, if Executive
retains the title of Chief Financial Officer of the Company following such
removal (if Executive does not retain the title of Chief Financial Officer
following such removal, his entitlement to severance benefits, if any, will be
governed by paragraph 7.2 or 7.5, as applicable).

 

7.7        280G Limitation on Payments.

 

(i)        In the event that the severance and other benefits provided for in
this Agreement or otherwise payable to the Executive (i) constitute "parachute
payments" within the meaning of Section 280G of the Internal Revenue Code of
1986, as amended (the "Code") and (ii) but for this paragraph 7.6 would be
subject to the excise tax imposed by Section 4999 of the Code, then the
Executive's severance and other benefits provided under this Agreement shall be
payable either (i) in full, or (ii) as to such lesser amount which would result
in no portion of such benefits being subject to excise tax under Section 4999 of
the Code, whichever of the foregoing amounts, taking into account the applicable
federal, state and local income taxes and the excise tax imposed by Section
4999, results in the receipt by the Executive on an after-tax basis, of the
greatest amount of benefits under this Agreement, notwithstanding that all or
some portion of such benefits may be taxable under Section 4999 of the Code.

 

(ii)        If a reduction in the payments and benefits that would otherwise be
paid or provided to the Executive under the terms of this Agreement is necessary
to comply with the provisions of paragraph 7.7(i), the payment reduction shall
be implemented by Executive first forfeiting any severance payments, with the
latest scheduled payments to be reduced first, next Executive shall forfeit any
other payments or benefits that could constitute “parachute payments” as defined
in Section 280G of the Code (reduced from highest value under Code Section 280G
to lowest value). If, as a result of any reduction required by paragraph 7.7(i),
amounts previously paid to the Executive exceed the amount to which the
Executive is entitled, the Executive will promptly return the excess amount to
the Company.

 

(iii)        Any determination required under this paragraph 7.7(iii) shall be
made in writing by a nationally recognized accounting or consulting firm
appointed by the Company, which firm shall not then be serving as accountant or
auditor for or consultant to the Company or the person or entity that effected
the change in ownership or effective control of the Company and whose
determinations shall be conclusive and binding upon the Executive and the
Company for all purposes. For purposes of making the calculations required by
this paragraph 7.6, such firm may make reasonable assumptions and approximations
concerning applicable taxes and may rely on reasonable, good faith
interpretations concerning the application of Sections 280G and 4999 of the
Code. The Company and the Executive shall furnish to such firm such information
and documents as such firm may reasonably request in order to make a
determination under this paragraph 7.7. The Company shall bear all costs such
firm may reasonably incur in connection with any calculations contemplated by
this paragraph 7.7.

 

 

 

 



 5 

 

 

7.8        Application of Internal Revenue Code Section 409A. This Agreement
shall be operated in compliance with Section 409A of the Code or an exception
thereto and each provision of the Agreement shall be interpreted, to the extent
possible, to comply with Section 409A or an exception thereto. Nevertheless, the
Company does not and cannot guarantee any particular tax effect or treatment of
the amounts due under this Agreement. Except for the Company’s responsibility to
withhold applicable income and employment taxes from compensation paid or
provided to Executive, the Company will not be responsible for the payment of
any applicable taxes on compensation paid or provided pursuant to this
Agreement. Notwithstanding any other provision of this Agreement to the
contrary, neither the time nor schedule of any payment under this Agreement may
be accelerated or subject to further deferral except as permitted by Section
409A and the applicable regulations. Executive does not have any right to make
any election regarding the time or form of any payment due under this Agreement.
If the Company concludes, in the exercise of its discretion, that the severance
payments described in this Agreement are subject to Section 409A of the Code no
severance payment will be paid prior to Executive’s “Separation from Service” as
defined in Treasury Regulation Section 1.409A-1(h) (applying the default rules
of Treasury Regulation Section 1.409A-1(h)). In addition, if the severance
payments described in this Agreement are subject to Section 409A of the Code,
and if Executive is a “Specified Employee” as defined in Treasury Regulation
Section 1.409A-1(i)(1) on the date of Executive’s Separation from Service, the
severance payments shall begin on the first day of the seventh month following
Executive’s Separation from Service.

 

8.        Trade Secrets, Confidential Information and Inventions.

 

8.1        Trade Secrets In General. During the course of Executive's
employment, Executive will have access to various trade secrets, confidential
information and inventions of Employer as defined below.

 

(i)        "Confidential Information" means all information and material which
is proprietary to the Company, whether or not marked as "confidential" or
"proprietary" and which is disclosed to or obtained from the Company by the
Executive, which relates to the Company' past, present or future research,
development or business activities. Confidential Information is all information
or materials prepared by or for the Company and includes, without limitation,
all of the following: designs, drawings, specifications, techniques, models,
data, source code, object code, documentation, diagrams, flow charts, research,
development, processes, systems, methods, machinery, procedures, "know-how", new
product or new technology information, formulas, patents, patent applications,
product prototypes, product copies, cost of production, manufacturing,
developing or marketing techniques and materials, cost of production,
development or marketing time tables, customer lists, strategies related to
customers, suppliers or personnel, contract forms, pricing policies and
financial information, volumes of sales, and other information of similar
nature, whether or not reduced to writing or other tangible form, and any other
Trade Secrets, as defined by subparagraph (iii), or non-public business
information. Confidential Information does not include any information which (1)
was in the lawful and unrestricted possession of the Executive prior to its
disclosure by the Company, (2) is or becomes generally available to the public
by acts other than those of the Executive after receiving it, or (3) has been
received lawfully and in good faith by the Executive from a third party who did
not derive it from the Company.

 

(ii)        "Inventions" means all discoveries, concepts and ideas, whether
patentable or not, including but not limited to, processes, methods, formulas,
compositions, techniques, articles and machines, as well as improvements thereof
or "know-how" related thereto, relating at the time of conception or reduction
to practice to the business engaged in by the Company, or any actual or
anticipated research or development by the Company.

 

 

 

 



 6 

 

 

(iii)        "Trade Secrets" shall mean any scientific or technical data,
information, design, process, procedure, formula or improvement that is
commercially available to the Company and is not generally known in the
industry.

 

This paragraph includes not only information belonging to Employer which existed
before the date of this Agreement, but also information developed by Executive
for Employer or its employees during his employment and thereafter.

 

8.2        Restriction on Use of Confidential Information. Executive agrees that
his use of Trade Secrets and other Confidential Information is subject to the
following restrictions during the term of the Agreement and for an indefinite
period thereafter so long as the Trade Secrets and other Confidential
Information have not become generally known to the public.

 

8.2.1        Non-Disclosure. Except as required by the performance of the
Executive's services to the Company under the terms of this Agreement, neither
the Executive nor any of his agents or representatives, shall, directly or
indirectly, publish or otherwise disclose, or permit others to publish, divulge,
disseminate, copy or otherwise disclose the Company's Trade Secrets,
Confidential Information and/or Inventions as defined above. Nothing in this
Agreement shall in any way prohibit Executive from the disclosure of
Confidential Information or Trade Secrets or Inventions that: (a) is made: (1)
in confidence to a federal, state, or local government official, either directly
or indirectly, or to an attorney; and (2) solely for the purpose of reporting or
investigating a suspected violation of law; or (b) is made in a complaint or
other document filed in a lawsuit, if such filing is made under seal.   In the
event that Executive files a lawsuit alleging retaliation by the Company for
reporting a suspected violation of law, Executive may disclose Confidential
Information, Trade Secrets or Inventions related to the suspected violation of
law or alleged retaliation to Executive’s attorney and use that information in
the court proceeding if Executive or Executive’s attorney: (A) files any
document containing such information under seal; and (B) does not disclose the
information, except pursuant to court order.  The Company provides this notice
in compliance with the Defend Trade Secrets Act of 2016.

 

8.2.2        Use Restriction. Executive shall use the Trade Secrets, other
Confidential Information and/or Inventions only for the limited purpose for
which they were disclosed. Executive shall not disclose the Trade Secrets, other
Confidential Information and/or Inventions to any third party without first
obtaining written consent from the CEO and shall disclose the Trade Secrets,
other Confidential Information and/or Inventions only to Employer's own
employees having a need know. Executive shall promptly notify the CEO of any
items of Trade Secrets prematurely disclosed.

 

8.2.3        Surrender Upon Termination. Upon termination of his employment with
Employer for any reason, Executive will surrender and return to Employer all
documents and materials in his possession or control which contain Trade
Secrets, Inventions and other Confidential Information. Executive shall
immediately return to the Company all lists, books, records, materials and
documents, together with all copies thereof, and all other Company property in
his possession or under his control, relating to or used in connection with the
past, present or anticipated business of the Company, or any affiliate or
subsidiary thereof. Executive acknowledges and agrees that all such lists,
books, records, materials and documents, are the sole and exclusive property of
the Company. If Executive fails to return the property described in this
paragraph to the Company promptly following his termination, he shall not be
entitled to the severance payments described in this Agreement.

 

 

 

 

 

 



 7 

 

 

8.2.4        Prohibition Against Unfair Competition. At any time after the
termination of his employment with Employer for any reason, Executive will not
engage in competition with Employer while making use of the Trade Secrets of
Employer.

 

8.2.5        Patents and Inventions. The Executive agrees that any inventions
made, conceived or completed by him during the term of his service, solely or
jointly with others, which are made with the Company's equipment, supplies,
facilities or Confidential Information, or which relate at the time of
conception or reduction to purpose of the invention to the business of the
Company or the Company's actual or demonstrably anticipated research and
development, or which result from any work performed by the Executive for the
Company, shall be the sole and exclusive property of the Company. The Executive
promises to assign such inventions to the Company. The Executive also agrees
that the Company shall have the right to keep such inventions as trade secrets,
if the Company chooses. The Executive agrees to assign to the Company the
Executive's rights in any other inventions where the Company is required to
grant those rights to the United States government or any agency thereof. In
order to permit the Company to claim rights to which it may be entitled, the
Executive agrees to disclose to the Company in confidence all inventions which
the Executive makes arising out of the Executive's service and all patent
applications filed by the Executive within one year after the termination of his
service.

The Executive shall assist the Company in obtaining patents on all inventions,
designs, improvements and discoveries patentable by the Company in the United
States and in all foreign countries, and shall execute all documents and do all
things necessary to obtain letters patent, to vest the Company with full and
extensive title thereto, and to protect the same against infringement by others.

 

8.2.6       Exception. Nothing in this Agreement shall be construed to limit,
impede or impair Executive’s right or obligation to report any illegal,
improper, or other inappropriate conduct to any government agency regarding
matters that are within the jurisdiction of such agency nor shall anything in
this Agreement be construed to limit, impede or impair Executive’s right or
obligation to engage in any conduct protected under any state or federal law
providing “whistleblower” protection to Executive.

 

9.        Solicitation of Employees or Customers.

 

9 .1 Information About Other Employees. Executive will be called upon to work
closely with employees of Employer in performing services under this Agreement.
All information about such employees which becomes known to Executive during the
course of his employment with Employer, and which is not otherwise known to the
public, including compensation or commission structure, is a Trade Secret of
Employer and shall not be used by Executive in soliciting employees of Employer
at any time during or after termination of his employment with Employer.

 

9.2        Solicitation of Employees Prohibited. During Executive's employment
and for one year following the termination of Executive's employment, Executive
shall not, directly or indirectly ask, solicit or encourage any employee(s) of
Employer to leave their employment with Employer. Executive further agrees that
he shall make any subsequent employer aware of this non-solicitation obligation.

 

 

 

 

 

 

 

 



 8 

 

 

9.3        Solicitation of Customers Prohibited. For a period of one year
following the termination of Executive's employment, Executive shall not,
directly or indirectly solicit the business of any of Employer's customers in
any way competitive with the business or demonstrably anticipated business of
the Company nor shall Executive, directly or indirectly, encourage, induce,
solicit, or accept business from any client or customer or potential client or
customer of the Company, with whom Executive had contact, for whose account
Executive worked, or about whom Executive had knowledge of. Executive further
agrees that he shall make any subsequent employer aware of this non-solicitation
obligation.

 

10       Unfair Competition, Misappropriation of Trade Secrets and Violation of
Solicitation Clauses. Executive acknowledges that unfair competition,
misappropriation of trade secrets or violation of any of the provisions
contained in paragraphs 8 through 9 would cause irreparable injury to Employer,
that the remedy at law for any violation or threatened violation thereof would
be inadequate, and that Employer shall be entitled to temporary and permanent
injunctive or other equitable relief without the necessity of proving actual
damages and, in such case without limiting the foregoing, Executive shall not be
entitled to the severance payments described in this Agreement.

 

11.        Representation Concerning Prior Agreements. Executive represents to
Employer that he is not bound by any non-competition and/or non-solicitation
agreement that would preclude, limit or in any manner affect his employment with
Employer. Executive further represents that he can fully perform the duties of
his employment without violating any obligations he may have to any former
employer, including but not limited to, misappropriating any proprietary
information acquired from a prior employer. Executive agrees that he will
indemnify and hold Employer harmless from any and all liability and damage,
including attorneys' fees and costs, resulting from any breach of this
provision.

 

12.        Personnel Policies and Procedures. The Employer shall have the
authority to establish from time to time personnel policies and procedures to be
followed by its employees. Executive agrees to comply with the policies and
procedures of the Employer. To the extent any provisions in Employer's personnel
policies and procedures differ with the terms of this Agreement, the terms of
this Agreement shall apply.

 

13.        Amendments. No amendment or modification of the terms or conditions
of this Agreement shall be valid unless in writing and signed by the parties
hereto.

 

14.        Successors and Assigns. The rights and obligations of the Employer
under this Agreement shall inure to the benefit of and shall be binding upon the
successors and assigns of Employer. Executive shall not be entitled to assign
any of his rights or obligations under this Agreement.

 

15.        Governing Law. This Agreement shall be interpreted, construed,
governed and enforced in accordance with the laws of the State of California.

 

16.        Severability. Each term, condition, covenant or provision of this
Agreement shall be viewed as separate and distinct, and in the event that any
such term, covenant or provision shall be held by a court of competent
jurisdiction to be invalid, the remaining provisions shall continue in full
force and effect.

 

17.        Survival. The provisions in paragraphs 8 through 10, 13 through 22,
and 25 inclusive, of this Agreement shall survive termination of Executive's
employment, regardless of who causes the termination and under what
circumstances.

 

 

 

 

 

 

 



 9 

 

 

18.        Waiver. Neither party's failure to enforce any provision or
provisions of this Agreement shall be deemed or in any way construed as a waiver
of any such provision or provisions, nor prevent that party thereafter from
enforcing each and every provision of this Agreement. A waiver by either party
of a breach of provision or provisions of this Agreement shall not constitute a
general waiver, or prejudice the other party's right otherwise to demand strict
compliance with that provision or any other provisions in this Agreement.

 

19.        Notices. Any notice required or permitted to be given under this
Agreement shall be sufficient, if in writing, sent by mail to Executive's
residence in the case of Executive, or hand delivered to the Executive, and, in
the case of Employer, to the Board of Directors at the principal corporate
office.

 

20.        Arbitration. The parties agree that disputes concerning the terms of
this Agreement and Executive's employment under this Agreement are subject to
arbitration in accordance with the Employee Arbitration Agreement attached
hereto as Exhibit "A" and incorporated by this reference as though fully set
forth herein.

 

21.        Entire Agreement. Executive acknowledges receipt of this Agreement
and agrees that this Agreement represents the entire agreement with Employer
concerning the subject matter hereof, and supersedes any previous oral or
written communications, representations, understandings or agreements with
Employer or any officer or agent thereof through the date the Agreement is
executed by the parties, except the Employee Arbitration Agreement which is
incorporated herein as set forth in paragraph 21 of this Agreement and attached
hereto as Exhibit "A." Executive understands that no representative of the
Employer has been authorized to enter into any agreement or commitment with
Executive which is inconsistent in any way with the terms of this Agreement.

 

22.        Construction. This Agreement shall not be construed against any party
on the grounds that such party drafted the Agreement or caused it to be drafted.

 

23.        Counterparts. This Agreement may be executed simultaneously in two or
more counterparts, each of which shall be deemed to be an original, but all of
which together shall constitute one and the same instrument. Further, facsimiles
of signatures may be taken as the actual signatures, and each party agrees to
furnish the other with documents bearing the original signatures within ten days
of the facsimile transmission.

 

24.        Acknowledgment. Executive acknowledges that he has been advised by
Employer to consult with independent counsel of his own choice, at his expense,
concerning this Agreement, that he has had the opportunity to do so, and that he
has taken advantage of that opportunity to the extent that he desires. Executive
further acknowledges that he has read and understands this Agreement, is fully
aware of its legal effect, and has entered into it freely based on his own
judgment.

 

25.       Cooperation. Following the termination of Executive’s employment for
any reason, Executive will, at no cost to Executive, cooperate fully with the
Company and with the Company’s counsel in connection with any present and future
actual or threatened litigation, administrative proceeding or other
investigation involving the Company that relates to events, occurrences or
conduct occurring (or claimed to have occurred) during the period during which
Executive provided services to the Company. Cooperation will include: (a) making
himself reasonably available for interviews and discussions with the Company’s
counsel as well as for depositions and trial testimony; (b) if depositions or
trial testimony are to occur, making himself reasonably available and
cooperating in the preparation therefore, as and to the extent that the Company
or the Company’s counsel reasonably requests; (c) refraining from impeding in
any way the Company’s prosecution or defense of such litigation or
administrative proceeding; and (d) cooperating fully in the development of the
Company’s prosecution or defense of such litigation or administrative
proceeding. The Company shall promptly reimburse Executive for reasonable
travel, lodging, telephone and similar expenses, as well as reasonable
attorneys’ fees (if independent legal counsel is necessary or otherwise
reasonably requested by Executive), incurred in connection with any cooperation,
consultation, or advice rendered pursuant to this paragraph 25.

 

 

 

 

 

 

 

 

 

 



 10 

 

 

IN WITNESS HEREOF, the parties have executed this Agreement as of the date set
forth below.

 

 

 

 



    CLIFFORD FLOWERS       Dated: 12/30/2016   /s/ Clifford Flowers            
      PATRIOT SCIENTIFIC CORPORATION       Dated: 12/30/2016   By: /s/ Carlton
M. Johnson           Name: Carlton M. Johnson           Title: Chairman of the
Compensation Committee

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 11 

 